Citation Nr: 0017848	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear 
disability.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for residuals of a cold 
weather injury to the hands.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1985 to March 1992.  
This appeal arises from a September 1996 rating decision of 
the Nashville, Tennessee, Regional Office (RO) which denied 
service connection for a right ear disability, a back 
disorder, dizziness, and residuals of a cold weather injury 
to the hands.  The veteran appealed these determinations.

In the rating decision on appeal, the RO denied service 
connection for bilateral pterygium (claimed as right eye 
problems).  The veteran appealed the denial of this claim.  
In a March 1998 rating decision, the RO granted service 
connection for bilateral pterygium and assigned a 
noncompensable evaluation.  The veteran has not filed a 
notice of disagreement as to the assignment of the disability 
evaluation.  It is determined by the Board that the March 
1998 grant of service connection was a full grant of all 
benefits sought on the initial appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, 
this claim is no longer in appellate status and will not be 
discussed in this decision. 

A hearing was held before the Board of Veterans' Appeals 
(Board) in April 1998 sitting at the RO.  The undersigned 
conducted that hearing and will make the final determination 
in this case.  See 38 U.S.C.A. § 7102(a) (West Supp. 1999).

At this Board hearing, the veteran testified that her in-
service symptoms she had attributed to a cold weather injury 
were found by a VA examiner in September 1997 to be the 
result of carpal tunnel syndrome.  A review of the September 
1997 examination report indicates that the examiner did offer 
such an opinion.  Thus, the Board finds that the veteran has 
filed an informal claim for service connection for carpal 
tunnel syndrome.  This claim is not properly before the Board 
at the present time and it is not inextricably intertwined 
with the issues on appeal.  Therefore, this matter is 
referred to the RO for the appropriate action.  See 38 C.F.R. 
§ 3.155 (1999).


FINDINGS OF FACT

1.  All evidence required for an equitable decision in the 
current case has been obtained.

2.  The veteran has not submitted medical evidence 
establishing the existence of a disability associated with 
her upper back.

3.  The first evidence of the degenerative changes in the 
veteran's lumbosacral spine was not found until more than one 
year after her separation from the military.  There is no 
medical opinion of record that has associated these 
degenerative changes with her military service.

4.  The preponderance of the medical evidence does not 
support a current, chronic disability associated with the 
veteran's right ear, symptoms of dizziness, or claimed cold 
weather injury to the hands.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a back disability.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran did not incur a right ear disability as a 
result of her military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).

3.  The veteran did not incur a disability characterized by 
dizziness as a result of her military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).

4.  The veteran did not incur residuals of a cold weather 
injury to the hands as a result of her military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In preparation for her enlistment into active service, the 
veteran was given a comprehensive physical examination in 
April 1985.  She claimed to have a medical history of ear, 
nose, and throat trouble.  The examiner noted that the 
veteran had been treated for a sore throat which had been 
cured.  She specifically denied any prior medical history of 
dizziness or fainting spells.  On examination, her ears, ear 
drums, vascular system, upper and lower extremities, feet, 
skin, spine, and musculoskeletal system were all found to be 
normal.

A review of the service medical records reveal that in 
January 1986 the veteran complained of cramps and low back 
pain.  The assessment included possible gas.  In February 
1986, the veteran complained of low back pain, headaches, and 
sore throat for three days.  As to her back, she stated that 
it just started hurting.  She denied any heavy lifting.  The 
examiner gave an assessment of viral syndrome.  In October 
1986, the veteran requested that her birth control pills be 
changed because her current prescription made her sick.  
Specifically, she stated that she would become nauseous and 
dizzy.  In September 1987, the veteran alleged that for the 
previous three days she had experienced intermittent periods 
of dizziness.  The examiner noted that she had a history of 
low blood.  The diagnosis was serious otitis media and 
rhinitis.

In October 1987, the veteran complained of back pain of three 
days duration.  She denied any past history of trauma or 
injury.  The assessment was trapezius muscle strain.  In 
January 1988, the appellant was seen for complaints of back 
pain.  She denied radiating pain or back trauma.  The 
assessment was "essentially normal."  In August 1988, the 
veteran complained of pain in the high back of two days 
duration.  There was no reported injury except that she had 
participated in physical training three days before and the 
pain had a sudden onset.  The assessment was muscle strain.  
Later that same month, the appellant complained of dizziness.  
There was a summary of association with vertigo and the 
assessment was vaginitis.

A December 1988 medical record from Alachua General Hospital 
reported the veteran's complaint of acute onset of vertigo.  
An examination of her ears revealed serous otitis in the 
right ear.  The diagnosis was serous otitis in right ear, and 
probable labyrinthitis.  In February 1989, the veteran was 
seen for a right ear infection.  She reported that she had 
been seen two weeks prior for fluid in her right ear, but 
stated that it had not cleared up because her right ear still 
hurt.  The assessment was Eustachian tube dysfunction.  In 
March 1990, she was seen with complaints of nausea, dry 
heaves, and dizziness.  The assessment was that the patient 
was dehydrated and possibly pregnant.  In July 1990, the 
veteran complained of dizziness.  The assessment was 
bilateral otitis media with effusion.  

On comprehensive physical examination in November 1990, the 
examiner stated that clinical evaluations of the veteran's 
ears, ear drums, vascular system, upper and lower 
extremities, feet, skin, spine, and musculoskeletal system 
were normal.  In the report of medical history completed by 
the veteran at the same time, she claimed a medical history 
of ear, nose, and throat trouble.  However, she denied any 
medical history of dizziness and fainting spells.  The 
examiner noted that the appellant had otitis media twice in 
the past year.

In January 1991, the veteran complained of dizziness for the 
past two days.  She reported some loss of hearing in both 
ears and a history of ear infection.  The assessment was 
upper respiratory infection complicated by bilateral otitis 
media with effusion.

The veteran was given a separation examination in February 
1992.  In the report of medical history completed by the 
veteran at that time, she denied a history of dizziness; 
fainting spells; and ear, nose, or throat trouble.  However, 
she asserted that she had a medical history of recurrent back 
pain.  The examiner noted on the report that the veteran had 
upper back pain (between shoulder blades) for several years.  
Regarding her prior medical history, the veteran also made 
the following comment:

I think I had a cold injury possibly 
frostbite.  I had a temporary profile for 
30 days.  I have to have other tests 
done.

On the February 1992 examination, her ears, ear drums, 
vascular system, upper and lower extremities, feet, spine, 
skin, and musculoskeletal system were normal.  The examiner 
noted on the report that "no abnormalities [were] 
appreciated."  

In October 1993, the veteran was seen by a military 
physician.  She complained of back problems for the past 
year.  The assessment was back pain.  An x-ray report dated 
in the same month noted the veteran's complaint of 
intermittent pain lasting about 30 minutes with no history of 
trauma.  The x-ray revealed a normal back, except for mild 
narrowing of disc at L5-S1 with sclerosis of upper margin of 
S1 due to degenerative joint disease.

A June 1995 private hospital record reveals that the veteran 
was seen for complaints of dizziness and right ear pain.  
Upon physical examination, there were fluid bubbles behind 
her right ear.  Whisper test was negative in both ears and 
watch click was heard equally at 10 to 15 centimeters.  The 
diagnosis was serous otitis.

The appellant underwent a U. S. Department of Veterans 
Affairs (VA) ear examination in July 1997.  The veteran 
reported that she began having dizzy spells in 1989 and would 
also have pain around her right ear.  At the time of the 
examination, the veteran denied any symptoms.  Upon 
examination, her ear drums and ear canals had no 
abnormalities visible.  An audiogram done at that time 
revealed normal hearing in both ears.  The veteran reported 
that getting water in her right ear caused a great deal of 
discomfort.  The VA examiner stated that he had no 
explanation for this based on his evaluation of the 
veteran's.  He further stated the following:

It is difficult to associate the pain in 
the ears with the dizziness.  Her dizzy 
spells as she describes them seem to be 
positional such that laying her head back 
causes dizziness when they are occurring.  
Since there is no hearing loss, I do not 
feel that she is having Meniere's 
syndrome.  She may be experiencing some 
positional vertigo which is sometimes 
thought to be due to an abnormality of 
the posterior semi circular canal of the 
inner ear.

The VA examiner recommended that she undergo an 
electronystagmography (ENG), which was a comprehensive work 
up of the balance and equilibrium system.  He stated that 
even though the appellant did not have an ear infection, she 
could be having some abnormality of the labyrinth or balance 
portion of her inner ear and still have normal hearing.

The veteran underwent a VA orthopedic examination in 
September 1997.  The veteran gave a history of left scapular 
pain since 1988 without a history of injury.  She stated that 
this pain increased after prolonged standing or sitting.  She 
also complained of a frostbite injury to her hands.  On 
examination, the left scapular area and cervical spine 
revealed no area of tenderness.  Range of motion of cervical 
spine was normal without pain.  Range of motion of both 
shoulders was normal without pain.  There was no pain on 
muscle testing of bilateral shoulder girdle muscles.  The 
veteran reported no problems with left scapular pain at the 
time of the examination.  Sensory perception was normal in 
both the upper and lower extremities; however, the veteran's 
fingers and feet were colder than normal.  The VA examiner 
stated that the physical examination did not reveal any 
abnormal findings regarding the left scapular pain.  An 
electromyography (EMG) was performed.  The only abnormality 
discovered by this testing was mild right carpal tunnel 
syndrome.  It was commented by the examiner that individuals 
with a peripheral nerve lesion such as carpal tunnel syndrome 
had a higher incidence of cold exposure intolerance.  The 
diagnosis was history of left scapular pain (not upper back 
pain) but no abnormal physical examination or symptoms of 
pain at the time of the examination, and right carpal tunnel 
syndrome involving only sensory fibers without symptoms of 
carpal tunnel syndrome at the time of examination.

A VA vascular examination was also provided to the veteran in 
September 1997.  It was reported that the veteran felt she 
had sustained a frostbite injury to her feet and hands while 
serving in Korea with the military.  She acknowledged that 
she had not sought treatment for these claimed symptoms at 
the time.  The veteran denied that her hands or feet never 
changed color or became hard.  She currently complained of 
tingling in her feet and fingers when the weather was cool 
and a dislike of air conditioning.  The diagnosis was 
"possible chilblain."  

The veteran underwent an ENG in December 1997.  It was 
reported by the veteran that she had episodic vertigo every 
three to four months with the vertigo occurring 
intermittently over a two-day period, especially during head 
movement or positional changes.  She reported that vertigo 
was accompanied by imbalance.  She reported occasional pain 
around her right ear and eye, which was accompanied by 
headaches.  The VA examiner noted that hearing sensitivity 
was within normal limits at all frequencies.  The VA examiner 
stated that results of the ENG indicted no evidence of 
central or peripheral vestibular dysfunction on the basis of 
the test that was completed on that day.

At her Board hearing in April 1998, the veteran testified 
that she was first diagnosed with a back disorder during her 
military service.  She claimed that her military occupation 
working with stock control and accounting required her to do 
heavy lifting.  The veteran alleged that eventually she 
developed shoulder and upper back pain during prolonged 
standing.  She asserted that she was seen by medical 
personnel on four or five occasions for these complaints 
while in the military.  The veteran claimed that her back 
complaints were first treated after her separation by 
military personnel in 1992 or 1993.  She alleged that at that 
time she received a diagnosis for arthritis of the upper 
back.  The veteran testified that she first started to have 
spells of dizziness in 1989.  She denied any type of head 
trauma.  It was alleged by the veteran that these spells 
reoccur about every three months.  She claimed that a private 
physician had told her that these spells were the result of 
an inner ear problem.  The veteran testified to her belief 
that she had sustained a frostbite injury due to the extreme 
temperatures she was exposed to in Korea during her military 
service.  It was asserted by the veteran that when she was 
out in the cold weather her fingers would begin to ache.  She 
alleged that later in her military service while stationed in 
Germany a physician working for the military had given her a 
profile prohibiting her from exposure to cold weather due to 
these symptoms.  The veteran claimed that she still continued 
to experience these symptoms in cold weather.  She testified 
that on occasion since her military service she would have 
discharge from her ears.  The veteran asserted that the VA 
examiner of December 1997 had found fluid build up in her 
ears.  

Another VA vascular examination was given to the veteran in 
May 1999.  The veteran informed the examiner that she 
"thought" she had sustained a cold weather injury while 
stationed in Korea.  However, she denied any specific or 
discrete injury.  The veteran asserted that while outdoors in 
Korea and possibly Germany her hand and fingers would become 
colder and sometimes "burn."  She also claimed that her 
fingertips would become "somewhat" whiter or paler.  The 
examiner noted that he had reviewed the service medical 
records and found the first mention of a cold weather injury 
to be a history provided by the veteran during an examination 
of February 1992.  However, he reported that he could find no 
complaints in the prior service medical records that would 
suggest a cold weather injury.  On examination, no 
abnormalities were noted concerning the veteran's hands.  X-
rays of the hands were normal.  The diagnosis was "no 
evidence of a sequelae cold injury present today."  


II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).  Where there is a chronic disease shown as 
such in service or within the presumptive period under 38 
C.F.R. § 3.307 as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  When the condition noted during service 
is not shown to be chronic or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  The regulation 
requires continuity of symptomatology, not continuity of 
treatment.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability in the form of 
a medical diagnosis, (2) incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995), see also 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998).  A claim may still be well 
grounded under the provisions of 38 C.F.R. § 3.303(b) if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  
The evidentiary threshold for establishing a well-grounded 
claim is low and requires only that the claim be 
"plausible" or "capable of substantiation."  Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000).


III.  Analysis

Service Connection for a Back Disability.

A review of the evidence indicates that the veteran and her 
representative have been informed of the requirements for 
submitting a well-grounded claim for service connection.  
This was accomplished in the RO's statement of the case (SOC) 
issued in December 1998 and subsequent supplemental 
statements of the case (SSOC).  In addition, the RO informed 
the veteran in a letter of January 1996 of the importance 
submitting evidence that she had identified as pertinent to 
her claim.  It also appears that the RO has directly 
requested this evidence from the sources and incorporated it 
into the claims file.  As the veteran and her representative 
have been provided with the opportunity to present evidence 
and arguments on the issues on appeal, and availed themselves 
of those opportunities, appellate review is appropriate at 
this time.  See Robinette v. Brown, 8 Vet. App. 65 (1995); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding her back complaints, the service medical records 
usually associated these problems with a muscle strain or a 
general ailment like a viral infection.  It was indicated by 
the service medical records that these problems were 
transitory and acute based on the comprehensive examinations 
that found the veteran's back and associated symptoms to be 
normal.  Post-service VA examination of September 1997 did 
not find a current, chronic disability associated with the 
veteran's upper back or shoulder.  However, the post-service 
private examination of October 1993 did note radiological 
findings of degenerative changes in the lumbosacral spine.  
However, these findings are not entitled to consideration 
under the presumptive provisions of 38 C.F.R. § 3.307 as they 
were not shown within one year of her separation from the 
military.  In fact, the veteran's complaints have centered on 
her shoulders and upper back.  

The veteran has presented her opinion that she currently has 
an upper back disorder.  However, as a lay person, she is not 
competent to present evidence of a diagnosis or opinions on 
etiology.  See Zang v. Brown, 8 Vet. App. 246 (1995); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  As noted above, the 
medical evidence does not support a finding of a current, 
chronic disability associated with her upper back nor is 
there a medical opinion associating her complaints to the 
degenerative changes in her lumbosacral spine.  Also there is 
no objective medical opinion of record that has associated 
lumbosacral spine abnormalities with her military service.  
Thus, the veteran's lay evidence cannot establish the medical 
nexus required by both the Caluza or Savage decisions.

Based on the above analysis, the undersigned finds that the 
current claim for service connection for a back disorder 
fails to meet the Caluza or Savage tests for a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  That is, there is no 
medical evidence of a current disability associated with her 
military service or claimed continual symptomatology.  
Without this type of medical evidence, the veteran's claim is 
not capable of substantiation.  It was argued by the 
veteran's representative in November 1998 that the provisions 
of the VA's Adjudication Procedure Manual M21-1 required the 
VA to fully develop all claims prior to a determination of 
well-groundedness.  The U. S. Court of Appeals for Veterans 
Claims (Court) specifically held in Morton v. West, 13 Vet. 
App. 477, 481 (1999), that these provisions did not require 
such development and if the VA did conduct such development 
it would be in violation of the provisions of 38 U.S.C.A. 
§ 5107(a).  As the veteran's claim for service connection for 
a back disability is not well-grounded, it must be denied.


Service Connection for a Right Ear Disability, Dizziness, and 
Residuals of a Cold Weather Injury to the Hands.

The Board finds that the veteran's claims for service 
connection for a right ear disability, dizziness, and 
residuals of a frostbite injury are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based on the veteran's lay evidence of continual 
symptomatology, repeated references of these symptoms in the 
service medical records, and "probable" diagnoses render 
post-service.  Therefore, these claims are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  The veteran 
and her representative have presented arguments that the 
veteran's military medical records, both during active 
service and as a dependent after separation, are not 
contained in the claims file.  However, a review of the 
claims file indicates that all medical records referred to by 
the veteran at her hearing in April 1998 were incorporated 
into the claims file in July 1997, October 1995, and October 
1997.  These records included both her military and private 
medical treatment.  Thus, all development warranted by the 
record has been accomplished.  In addition, the RO's 
statement of the case and subsequent supplemental statements 
of the case contained detailed summations of the criteria 
used to establish a claim for service connection.  The 
veteran and her representative have had an opportunity to 
present arguments based on this criteria and have availed 
themselves of this opportunity on repeated occasions.  See 
Robinnette v. Brown, 8 Vet. App. 69 (1995); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Thus, appellate 
consideration at this time is warranted.

The Board remanded this case in January 1999.  This decision 
was vacated in June 2000 by the Board member who signed the 
January 1999 decision on the basis of procedural error.  
Thus, the instructions of this remand have no bearing on the 
current adjudication nor do they invest the veteran with any 
right to their compliance.  However, a review of the claims 
file indicates that the RO did substantially comply with 
these instructions to include the provision of a VA 
examination and medical opinion of a current diagnosis.  See 
Stegall v. West 11 Vet. App. 268 (1998).   

A review of the evidence indicates that the veteran does not 
have a current, definitive diagnosis of a chronic disability 
associated with her right ear, claims of dizziness, or 
claimed cold weather injury.  While the veteran's service 
medical records reported her complaints of dizziness and 
diagnoses for otitis media and serous otitis, these disorders 
appear to be acute and transitory in nature.  Her periodic 
physical examinations, and especially her separation 
examination, repeatedly found no chronic disability 
associated with her right ear or complaints of dizziness.  
The veteran did receive a diagnosis for serous otitis in June 
1995.  However, this episode again was acute and transitory.  
The VA ear examinations of July and December 1997, after 
extensive clinical testing, failed to find a chronic disease 
or disorder associated with her right ear or complaints of 
dizziness.

The veteran's service medical records fail to mention any 
complaints or diagnosis for a cold weather injury.  On VA 
examination of September 1997, the examiner diagnosed 
possible chilblain.  This diagnosis appears to be based 
solely on the veteran's claimed exposure to cold weather and 
symptoms, as there were no abnormalities reported from the 
clinical examination.  A subsequent examination conducted in 
May 1999, noted a detailed analysis of the veteran's medical 
history and found no evidence of a cold weather injury.  In 
addition, this examination confirmed the findings of 
September 1997 that there were no current vascular 
abnormalities associated with the veteran's hands.  The 
examiner provided a clear diagnosis of no current residuals 
of a cold weather injury.  This diagnosis is also buttressed 
by the neurological testing and opinion of September 1997 
that found the veteran's cold weather sensitivity to be 
associated with a carpal tunnel injury.

The veteran has presented testimony that she currently has 
chronic disabilities associated with her right ear, symptoms 
of dizziness, and symptoms in her hands related to a cold 
weather injury.  As previously noted, a lay persons is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Zang, supra.  

Based on the above analysis, the undersigned finds that the 
veteran's claims are not supported by the medical evidence.  
That is, the weight of the medical opinions does not support 
her allegations of service connection.  Under these 
circumstances, the preponderance of the evidence is against a 
grant of service connection for a back disability.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt rule found at 38 U.S.C.A. § 5107(b) 
(West 1991) is not for consideration in the present case.












ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a back 
disability, this appeal is denied.

Service connection for a right ear disability is denied.

Service connection for dizziness is denied.

Service connection for residuals of a cold weather injury to 
the hands is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



